DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent No. 5,136,983 to Hostetler.
Regarding Claim 8, Hostetler teaches an apparatus for providing hygienic drinking water to a poultry/animal husbandry facility, comprising; a nipple drinker assembly (Hostetler #16) including at least one water supply conduit (Hostetler #14) and at least one nipple drinker (Hostetler Fig. 1) connected with said water supply conduit to deliver water to one of a poultry flock and food animal production housing unit; and a pathogen inhibiting material arranged within said water supply conduit (Hostetler satisfies the very broad claim language, Hostetler teaches in Col. 1 lines 53-55 the chlorine is passed through the pipe, i.e. it is within the conduit, is a pathogen inhibiting material, the claim does not claim a specific material nor the how the material is in structural relationship with the pipe), to perform as a sanitizing agent and prevent formation and carryover of biofilm in the drinking water being supplied to the flock (the underlined claim language is functional language that the structure of Hostetler satisfies and is capable of performing).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 5,136,983 to Hostetler in view of Chinese Patent CN 105090626 A to Guo et al and U.S. Patent No. 5,358,589 to Inoue.
Regarding Claim 17, Hostetler is silent on wherein said pathogen inhibiting material comprises at least one of a copper mesh and a copper alloy mesh.  However, Guo teaches the general knowledge of one of ordinary skill in the art that it is know to select copper as a pathogen inhibiting material in a water drinking pipe (Guo English abstract, Figure element #1 water pipe and #2 copper).  It would have been obvious to one of ordinary skill in the art to modify the teachings of Hostetler with the teachings of Guo at the time of the invention for the natural bacteriostatic function for an environmentally friendly water pipe as taught by Guo.  The modification is merely the application of a known technique to a known device ready for improvement to yield predictable results.

Regarding Claim 18, Hostetler as modified teaches wherein said mesh is arranged within said water supply conduit and does not restrict a flow of water within said water supply conduit (Guo #1 and #2; Inoue #5).
Regarding Claim 19, Hostetler as modified teaches wherein said mesh extends continuously within and along a length of said water supply conduit (Guo #1 and #2, Inoue #5) to maximize drinking water contact with a surface of said pathogen inhibiting material. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 8 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 16 December 2021 have been fully considered but they are not persuasive. 
In response to applicant's argument that Inoue is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, Inoue is reasonably pertinent to the .
	The examiner maintains that applicant hasn’t patentably distinguished over the prior art of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895. The examiner can normally be reached Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



01 March 2022